By the Court,

Savage, Ch. J.
Costs like those claimed in this case are not regulated by statute, which applies only to final costs, after a suit is terminated. Interlocutory costs are not specially authorized by statute, except in a few instances. There are a variety of cases where costs are given, not by virtue of any statute, but by the equity and discretion of the court, % Johns. C. 104; and in all such cases, the costs of the court in which the suit is pending are intended. The taxing officer is not authorized to receive evidence of the amount of the plaintiff’s claim for the purpose of enabling him to determine whether he will recover over $250; he might as well receive proof that the plaintiff was not entitled to recover at all. The plaintiff is entitled to the costs of this court, and a relaxation is therefore ordered.